DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 1/5/2021.
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on 2/22/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berntsen (USPAN 2016/0295508) in view of Jagmag (USPAN 2015/0082076) and Pelliconi (USPAN 2005/0088288).
(see the system of figure 1) and a corresponding method (see), the system comprising: 
a master module (see element 2 in figure 1: master device) comprising a master transceiver adapted to transmit data packets (see paragraph 59); and 
a slave module (see element 12 in figure 1: slave device) comprising: 
a slave transceiver adapted to receive the data packets (see paragraph 60); 
a signal generator adapted to generate a clock signal (see paragraph 61: a receiver clock signal) with a period equal to a time interval of two of the data packets (see paragraphs 6 and 13: determine when a predetermined number of receiver clock cycles has elapsed, wherein the predetermined number of receiver clock cycles is dependent on how many receiver clock cycles elapsed between the respective receipts of two of the connection-event data packets received by the radio receiver); and 
a slave timer adapted to utilize the clock signal to control the slave module (see paragraphs 3, 8, and 13: in response to determining when a predetermined number of receiver clock cycles has elapsed, entering a ready state in which the radio receiver is able to receive and process radio transmissions from the radio transmitter).
Berntsen does not specifically disclose a duty-cycled wireless communications system.
Jagmag teaches a duty-cycled wireless communications system (see abstract and paragraph 7).
(see paragraph 6 of Jagmag).
Berntsen in view of Jagma do not specifically disclose setting a flag signal in response to the data packets being detected and resetting the flag signal upon completion of the data packets.
Pelliconi teaches setting a flag signal in response to the data packets being detected and resetting the flag signal upon completion of the data packets (see paragraph 54: when the receiver detects the synchro signal transition it sets a flag and then later resets the flag upon completion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berntsen in view of Jagma and combine it with the noted teachings of Pelliconi. The motivation to combine these references is to provide a method for synchronization in data interchange in a communication network (see paragraph 3 of Pelliconi).

Consider claims 2 and 13, Berntsen discloses that the slave timer is adapted to utilize the clock signal to wake the slave module (see paragraphs 8 and 35).

(see abstract and paragraph 65).

Consider claims 4 and 15, Berntsen discloses that the slave module is implemented on a single integrated circuit (see paragraph 61: the slave device may be integrated in a radio-on-chip).

Consider claim 5, Berntsen discloses that the slave timer comprises an on-chip oscillator (see paragraph 61: the slave device may be integrated in a radio-on-chip, which may comprise oscillator 6, 16).

Consider claims 6 and 16, although Berntsen a master module that is adapted to transmit data packets (see above), Berntsen does not specifically disclose a specific duty-cycle ratio and a specific time interval between data packets.
Jagmag teaches a specific duty-cycle ratio and a specific time interval between data packets (see abstract and paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berntsen and combine it with the noted teachings of Jagmag. The motivation to combine these references is to provide a method of operating a chip with decreased power consumption to allow it to continuously operate at a design frequency for an extended period of time (see paragraph 6 of Jagmag).

Consider claim 7, Berntsen discloses that the master module comprises a master timer adapted to generate a time reference to control the master module (see paragraph 59: the master device comprises an oscillator 6).

Consider claims 8 and 18, Berntsen discloses that the slave module is adapted to detect the data packets via signal detection, energy detection, preamble detection, or synchronized frame detection (see paragraph 35: the connection-event data packets can cause a radio receiver to wake from a sleep state, i.e. signal detection). 

Consider claim 11, Berntsen discloses that a frequency reference for the master module or the slave module is defined by a crystal oscillator, a microelectromechanical system (MEMS) based oscillator, or a bulk acoustic wave (BAW) based oscillator (see paragraph 59: the master device comprises an oscillator 6; see paragraph 61: the oscillators 6, 16, may be crystal oscillators).

Consider claim 17, Berntsen discloses that the master module includes a crystal oscillator, a microelectromechanical system (MEMS) based oscillator, or a bulk acoustic wave (BAW) based oscillator (see paragraph 59: the master device comprises an oscillator 6; see paragraph 61: the oscillators 6, 16, may be crystal oscillators).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412